


EXHIBIT 10.8

TRANSITION AND SEPARATION AGREEMENT

     This Transition and Separation Agreement (the “Agreement”) is made
effective as of the eighth (8th) day following the date Executive signs this
Agreement (the “Effective Date”) by and between David J. Earp (“Executive”) and
Geron Corporation (the “Company”), with reference to the following facts:

          A. Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

          B. Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to the Executive.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

               1. Employment Separation Date; Board Resignation. Executive
acknowledges and agrees that his status as an officer and employment with the
Company will end effective as of June 30, 2012 (the “Termination Date”).
Executive will continue to serve, at the discretion of the Company on the
following Boards of Directors of the Company’s partners and affiliates (each a
“P & A Board”): ViaGen, Inc. and Geron Bio-Med, Ltd. until the later of the
Termination Date, the Consulting Period End Date or Executive’s earlier
resignation from such position. Executive agrees to resign his membership on any
P & A Board within ten (10) business days of being informed by the Company’s
Chief Executive Officer that he must do so. Executive shall continue to report
to the Company’s Chief Executive Officer and assist the Company’s General
Counsel in transitioning Executive’s work assignments and responsibilities in an
orderly manner, as mutually agreed.

               2. Transition Consulting Services.

                    a) Consulting Period. During the period of time (the
“Consulting Period”) commencing on the Termination Date and ending on the
Consulting Period End Date (as defined below), Executive shall be available to
provide services to the Company, on a non-exclusive basis, as a consultant and
shall provide such transition services as necessary in Executive’s areas of
expertise and work experience and responsibility as may be requested by the
Chief Executive Officer, General Counsel or Chief Financial Officer of the
Company (collectively, the “Transition Services”). During the Consulting Period,
Executive may become an employee or consultant of any other Company, provided,
that he remains in compliance with that certain Proprietary Information and
Inventions Agreement entered into between Executive and the Company as of March
15, 1998 (the “Confidentiality Agreement”) and further provided that he does not
violate his fiduciary obligations to any P & A Boards on which he continues to
serve. For the purposes of this Section 2(a), “Consulting Period End Date” shall
mean September 30, 2012 or such earlier date as determined by the Company in the
event the Transition Services are not performed to the reasonable satisfaction
of the Company; provided that the Consulting Period End Date may be extended
through December 31, 2012 upon the mutual agreement of the Company and Executive
in substantially the form attached hereto as Exhibit A and, if extended, the
Consulting Period End Date shall refer to such extended date.

--------------------------------------------------------------------------------




                    b) Consulting Fees. In exchange for the performance of the
Transition Services, the Company shall pay to Executive consulting fees as an
independent contractor in the amount of four hundred dollars ($400) per hour
(the “Consulting Fees”) plus reasonable, out-of-pocket expenses incurred in
provision of the Services, provided that such out-of-pocket expenses have been
pre-approved in writing and shall not include mileage to and from the Company’s
business premises. Notwithstanding the foregoing, in no event shall Executive
perform services for more than two (2) days in any week without the prior
written approval of the Chief Executive Officer, General Counsel or Chief
Financial Officer of the Company. The Consulting Fees will be paid to Executive
in accordance with the Company’s standard payment procedures for consultants and
independent contractors. The Hold Harmless/Indemnification provisions attached
hereto as Exhibit C shall apply to all services rendered by Executive to the
Company from the Effective Date to the end of the Consulting Period.

                    c) Benefits. As an independent contractor, Executive
understands and agrees that, while performing any services for the Company after
the Termination Date, Executive shall not be eligible to participate in or
accrue benefits under any Company benefit plan for which status as an employee
of the Company is a condition of such participation or accrual. To the extent
that Executive were deemed eligible to participate, as an employee, in any
Company benefit plan, he hereby waives his participation.

                    d) Stock Options. During the Consulting Period, Executive’s
options to purchase shares of Company common stock shall continue to vest and
become exercisable in accordance with their original vesting schedules. The
attached Exhibit B details Executive’s vested and unvested options. Upon the
completion of the Consulting Period, Executive’s options shall cease vesting and
any unvested options as of such date shall automatically terminate for no
consideration, provided, that Executive’s outstanding vested options shall
remain exercisable until the earlier of: (i) the second (2nd) anniversary of the
Termination Date or (ii) the original expiration date of the applicable option.
If, by the date that is twenty-four (24) months following the Termination Date,
Executive has not exercised the outstanding vested options in accordance with
the procedures set forth in Executive’s option agreements; such options shall
terminate and be of no further effect. Nothwithstanding the immediately
preceeding sentence, in the event Executive is in possession of material,
non-public information about the Company, or the Company has prohibited
Executive from selling Company stock on or within 30 days of the second
anniversary of the Termination Date, then each of Executive’s outstanding
options for vested shares shall remain exercisable until the earlier of (i) the
date that is 30 days after the Executive is no longer in possession of material
non-public information about the Company and/or the date that is 30 days after
the Company removes its prohibition regarding the Executive’s ability to sell
Company stock, or (ii) the original 10 year expiration date of the applicable
option. In the event Executive ceases to provide the Transition Services,
Executive’s unvested options shall be forfeited as of the date of such cessation
of services. Executive’s outstanding incentive stock options (ISOs) (vested and
unvested) will convert to nonstatutory stock options (NSOs) if not exercised by
the three month anniversary of the Termination Date, in accordance with
applicable law. In addition, and notwithstanding the foregoing, Executive
acknowledges that upon the execution of this Agreement, each unexercised
“incentive stock option” within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”), shall be deemed modified for the purposes of
Section 424 of the Code, and, to the extent the exercise price thereof is less
than the fair market value of a share of Company common stock on the date this
Agreement is executed, such option shall no longer qualify as an incentive stock
option. This conversion shall not affect the exercisability or vesting schedule
of such options.

--------------------------------------------------------------------------------




                    e) Restricted Stock. The Company and Executive acknowledge
and agree that, as of March 31, 2012, Executive holds unvested shares of Company
common stock subject to a risk of forfeiture (collectively, the “Restricted
Stock Awards”), of which 235,000 shares are subject to vesting upon the
attainment of certain performance goals (collectively, the “Performance-Based
Restricted Stock Awards”) and 122,000 shares are subject to vesting based solely
upon Executive’s continued service to the Company (collectively, the “Time-Based
Restricted Stock Awards”). Notwithstanding anything in the agreements evidencing
the Restricted Stock Awards to the contrary, no Restricted Stock Award shall be
forfeited upon the Termination Date. Instead, (i) each Time-Based Restricted
Stock Award shall remain unvested and subject to a risk of forfeiture through
the Consulting Period End Date and (ii) each Performance-Based Restricted Stock
Award shall remain unvested and subject to a risk of forfeiture and will vest in
accordance with the terms of the Restricted Stock Award Agreement associated
with each Restricted Stock Award through the Consulting Period End Date. In the
event Executive ceases to provide the Transition Services, the Time-Based
Restricted Stock Awards and the Performance-Based Restricted Stock Awards shall
be forfeited as of the date of such cessation of services. Each
Performance-Based Restricted Stock Award shall vest, and the risk of forfeiture
thereon lapse, upon the attainment of the applicable performance goal(s) in
accordance with the terms of such Performance-Based Restricted Stock Award.
Notwithstanding the foregoing, Executive acknowledges that because of the
cessation of the Company’s hESC programs in November 2011, those
Performance-Based Restricted Stock Awards that vest based upon the successful
partnering of one (or more) hESC programs shall only vest upon a change in
control of the Company on or prior to July 9, 2013. In the event the remaining
applicable performance goals are not attained on or prior to the Consulting
Period End Date, the Performance-Based Restricted Stock Awards shall be
automatically forfeited. The agreements evidencing the Restricted Stock Awards
shall be deemed amended to the extent necessary to provide for the treatment
contemplated by this Section 2(e).

                    f) Independent Contractor Status. Executive and the Company
acknowledge and agree that, during the Consulting Period, Executive shall be an
independent contractor. Executive may terminate the Transition Services during
the Consulting Period with immediate effect upon provision of 30 days’ written
notice to the Company, delivered to the attention of Chief Executive Officer.
During the Consulting Period and thereafter, Executive shall not be an agent or
employee of the Company and shall not be authorized to act on behalf of the
Company. The Company will not make deductions for taxes from any Consulting Fees
paid hereunder. Personal income and self-employment taxes for Consulting Fees
paid to Executive hereunder shall be the sole responsibility of Executive.
Executive agrees to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties resulting from any
failure by Executive to make required personal income and self-employment tax
payments with respect to the Consulting Fees.

                    g) Protection of Information. Executive agrees that, during
the Consulting Period and thereafter, Executive will not, except for the
purposes of performing the Transition Services, seek to obtain any confidential
or proprietary information or materials of the Company.

               3. Final Paycheck. As soon as administratively practicable on or
after the Termination Date, the Company will pay Executive all accrued but
unpaid base salary, earned bonus and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings. For clarification, the bonus payment shall be: (i) up to forty
percent (40%) of Executive’s current annual salary on a pro-rata basis through
June 30, 2012 (i.e., if paid maximum bonus, Executive would receive 20% of his
current annual salary, or $65,000 in bonus compensation), less applicable
withholding taxes, and shall be determined based on Executive’s performance
through June 30, 2012 and any other standard considerations that the Company
employs in evaluating and making bonus awards. Executive is entitled to these
payments regardless of whether Executive executes this Agreement.

--------------------------------------------------------------------------------




               4. Separation Payment and Benefits. Without admission of any
liability, fact or claim, the Company hereby agrees, subject to Executive
signing and delivering to the Company this Agreement, this Agreement becoming no
longer subject to revocation as provided in Section 6(c)(iii), and Executive’s
continued performance of his obligations under the Confidentiality Agreement to
provide Executive the benefits set forth below. Specifically, the Company and
Executive agree as follows:

                    (a) Cash Severance. On or within thirty (30) days after the
Termination Date, the Company shall pay to Executive a lump sum cash payment in
an amount equal to $357,500, less applicable withholding taxes, which
constitutes 110% of Executive’s base salary as in effect as of immediately prior
to the Termination Date.

                    (b) Retention Payment. Subject to Executive’s performance of
his obligations as an employee of the Company through to the Termination Date,
the Company shall pay to Executive a lump-sum cash payment in an amount equal to
twenty-five percent (25%) of Executive’s annual base salary, less applicable
state and federal withholding taxes for services performed through the
Termination Date. Such payment shall be made within thirty (30) days following
the Termination Date, subject to Section 4(c) below. Executive will be entitled
to receive the payment described in this Section 4(b) unless Executive: (i)
voluntarily resigns his position before the Termination Date or (ii) is
terminated for Cause, as defined in the Employment Agreement between the Company
and the Executed dated as of December 19, 2008, as amended (the “Employment
Agreement”).

                    (c) Additional Condition on Receipt of Cash Severance and
Retention Payment. The payments in Sections 4(a) and (4b) are subject to the
provisions contained in Section 6(d).

                    (d) No Access to Benefits. Executive shall not be entitled
to participate in any equity incentive pool after the Termination Date. Although
Executive will be entitled to continue participating in the Company’s 401(k)
plan until the Termination Date, Executive shall not be entitled to any Company
match for any payments made into such plan during 2012.

                    (e) Continued Healthcare. Subject to Executive’s timely
election of coverage, for the twelve (12) month period commencing on the
Termination Date, the Company shall reimburse Executive’s COBRA premiums for
Medical, Dental and Vision coverage for Executive and Executive’s covered
dependents as in effect immediately prior to the Termination Date. Executive
acknowledges that he shall be solely responsible for all matters relating to
Executive’s continuation of health care benefit coverage, including, without
limitation, Executive’s election of such coverage and his timely payment of
premiums.

                    (f) SEC Reporting. Executive acknowledges that to the extent
required by the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), he will have continuing obligations under Section 16(a) and 16(b) of the
Exchange Act to report his transactions in Company common stock for (6) six
months following the Termination Date. Executive hereby agrees to abide by all
securities laws pertaining to his trading in the common stock of the Company
including, as required, seeking advance clearance from the Company for any such
trade.

                    (g) Other Obligations. Except as necessary to perform the
Transition Services, Executive hereby agrees to return all Proprietary
Information (as defined in the Confidentiality Agreement) to the Company and
shall certify to the Company within thirty (30) days that all Proprietary
Information has been returned to the Company or destroyed.

--------------------------------------------------------------------------------




                    (h) Taxes. Executive understands and agrees that all
payments under Section 4 of this Agreement will be subject to appropriate tax
withholding and other deductions. To the extent any taxes may be payable by the
Executive for the benefits provided to him under Section 4 of this Agreement
beyond those withheld by the Company, Executive agrees to pay them himself and
to indemnify and hold the Company and the other entities released herein
harmless for any tax claims or penalties, and associated attorneys’ fees and
costs, resulting from any failure by him to make required payments.

                    (i) Reimbursements. To the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Code, such reimbursements shall be paid to Executive no later than
December 31st of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

                    (j) Sole Separation Benefit. Executive agrees that the
payments provided by this Section 4 are not required under the Company’s normal
policies and procedures and are provided as a severance solely in connection
with this Agreement. Executive acknowledges and agrees that the payments
referenced in this Section 4 constitute adequate and valuable consideration, in
and of themselves, for the promises contained in this Agreement.

               5. Full Payment. Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the termination thereof.

               6. Executive’s Release of the Company. Executive understands that
by agreeing to the release provided by this Section 6, Executive is agreeing not
to sue, or otherwise file any claim against, the Company or any of its employees
or other agents for any reason whatsoever based on anything that has occurred as
of the date Executive signs this Agreement.

                    (a) On behalf of Executive and Executive’s heirs and
assigns, Executive hereby releases and forever discharges the “Releasees”
hereunder, consisting of the Company, and each of its owners, affiliates,
divisions, predecessors, successors, assigns, agents, directors, officers,
partners, employees, and insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including without limitation any and all Claims
arising under federal, state, or local laws relating to employment, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, 29
U.S.C. § 621, et seq.; the Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act; the California Family Rights Act; the
California Labor Code; California Business & Professions Code Section 17200,
ordinance or statute regarding employment; Claims any other local, state or
federal law governing employment; Claims for breach of contract; Claims arising
in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, infliction of emotional distress, violation of public policy,
and/or breach of the implied covenant of good faith and fair dealing; and Claims
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

--------------------------------------------------------------------------------




                    (b) Notwithstanding the generality of the foregoing,
Executive does not release any of his rights under this Agreement or the
following Claims:

                         (i) Claims for unemployment compensation or any state
disability insurance benefits pursuant to the terms of applicable state law;

                         (ii) Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;

                         (iii) Claims to continued participation in certain of
the Company’s group benefit plans pursuant to the terms and conditions of COBRA;

                         (iv) Claims to any benefit entitlements vested as the
date of Executive’s employment termination, pursuant to written terms of any
Company employee benefit plan;

                         (v) Claims for indemnification under California Labor
Code Section 2802, the Company’s Certificate of Incorporation, the Company’s
Bylaws, Delaware General Corporation Law or other applicable law, and under the
terms of any policy of insurance purchased by the Company; and

                         (vi) Executive’s right to bring to the attention of the
Equal Employment Opportunity Commission claims of discrimination; provided,
however, that Executive does release Executive’s right to secure any damages for
alleged discriminatory treatment.

                    (c) In accordance with the Older Workers Benefit Protection
Act of 1990, Executive has been advised of the following:

                         i) Executive has the right to consult with an attorney
before signing this Agreement;

                         ii) Executive has been given at least twenty-one (21)
days to consider this Agreement;

                         iii) Executive has seven (7) days after signing this
Agreement to revoke it. If Executive wishes to revoke this Agreement, Executive
must deliver notice of Executive’s revocation in writing, no later than 5:00
p.m. on the seventh (7th) day following Executive’s execution of this Agreement
to Human Resources, Geron Corporation, 230 Constitution Drive, Menlo Park,
California 94025, fax: (650) 473-8668.

--------------------------------------------------------------------------------




                    (d) The release stated above in this Section 6 is for all
Claims preceding the Effective Date. In consideration for the promises and
undertakings contained in Section 4, you also agree to execute a General Release
of Claims in substantially the form set forth above on the Termination Date and
agree that no Section 4 payments will be owed to you unless such subsequent
General Release of Claims is executed by you.

               7. Company’s Release of the Executive. The Company voluntarily
releases and discharges the Executive and his heirs, successors, administrators,
representatives and assigns from all Claims which it now has or may hereafter
have against the Executive, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof including, without limiting the
generality of the foregoing, any Claims arising out of, based upon, or relating
to Executive’s employment with the Company and any and all Claims arising under
federal, state, or local laws. Notwithstanding the foregoing, nothing herein
shall release or discharge any Claim by the Company against the Executive, or
the right of the Company to bring any action, legal or otherwise, against the
Executive as a result of any failure by him to perform his obligations under
this Agreement or the Confidentiality Agreement or as a result of any acts for
which the Executive cannot be indemnified by the Company.

               8. Waiver of Unknown Claims. EXECUTIVE AND THE COMPANY
ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

          BEING AWARE OF SAID CODE SECTION, THE COMPANY AND EXECUTIVE HEREBY
EXPRESSLY WAIVE ANY RIGHTS THEY OR EITHER OF THEM MAY HAVE THEREUNDER, AS WELL
AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT, TO THE
EXTENT OF THEIR RESPECTIVE RELEASES.

               9. Non-Disparagement, Transition, Transfer of Company Property
and Limitations on Service. Executive further agrees that:

                    a) Non-Disparagement. Executive agrees that he shall not
disparage, criticize or defame the Company, its affiliates and their respective
affiliates, directors, officers, agents, partners, shareholders or employees,
either publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board of Directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 9(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency.

                    b) Transition. Each of the Company and the Executive shall
use their respective reasonable efforts to cooperate with each other in good
faith to facilitate a smooth transition of Executive’s duties to other
executive(s) of the Company.

--------------------------------------------------------------------------------




                    c) Transfer of Company Property. Except as otherwise
contemplated in Section 4(g) hereof, on or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

                    d) Limit on Post-Termination Service. Notwithstanding
anything in this Agreement to the contrary, the aggregate level of bona-fide
services to be performed under Sections 2 and 15 of this Agreement, together
with any other services to be performed by Executive for the Company following
the Termination Date, shall in no event exceed twenty percent (20%) of the
average level of bona-fide services performed by Executive for the Company
during the thirty-six (36)-month period preceding the Termination Date.

               10. Executive and Company Representations. Executive warrants and
represents that (a) he has not filed or authorized the filing of any complaints,
charges or lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by the Executive does
not and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, and (e) upon the
execution and delivery of this Agreement by the Company and the Executive, this
Agreement will be a valid and binding obligation of the Executive, enforceable
in accordance with its terms. The Company warrants and represents that (a) it
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Executive with any government agency or court and that if,
unbeknownst to the Company, such a complaint, charge or lawsuit has been filed
on its behalf, it will immediately cause it to be withdrawn and dismissed and
(b) upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a valid and binding obligation of the Company,
enforceable in accordance with its terms.

               11. No Assignment. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any affiliate of the Company because of any actual
assignment, subrogation or transfer by Executive, Executive agrees to indemnify
and hold harmless the Company or any affiliate of the Company against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs. The Company warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which the Company might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Executive or any affiliate of the Executive because of any actual
assignment, subrogation or transfer by the Company, the Company agrees to
indemnify and hold harmless the Executive or any affiliate of the Executive
against such claim, action, suit or demand, including necessary expenses of
investigation, attorneys’ fees and costs.

--------------------------------------------------------------------------------




               12. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of California or, where applicable, United States federal law, in
each case, without regard to any conflicts of laws provisions or those of any
state other than California.

               13. Miscellaneous. This Agreement, together with the
Confidentiality Agreement, is the entire agreement between the parties with
regard to the subject matter hereof and shall supersede in its entirety the
Employment Agreement. The Company and Executive acknowledge that the termination
of the Executive’s employment with the Company is intended to constitute an
involuntary separation from service for the purposes of Section 409A of the
Code, and the related Department of Treasury regulations. The Company agrees not
to oppose any claim that Executive may make for unemployment compensation;
provided that the Company has the right to respond truthfully to any inquiries
made by the California Employment Development Department (“EDD”) regarding such
a claim by Executive, and to provide all documents and information requested by
the EDD. Executive acknowledges that there are no other agreements, written,
oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements. This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Executive shall have no duty to
mitigate any breach by the Company of its obligations under Sections 2, 3 and 4
of this Agreement.

               14. Indemnification. Nothing in this Agreement shall in any way
limit or terminate the Company’s continuing obligation to indemnify, defend
and/or hold harmless Executive under his Idemnification Agreement with the
Company (or any other applicable written indemnification obligation), or the
Company’s Certificate of Incorporation, the Company’s Bylaws, Delaware General
Corporation Law or other applicable legal requirement. The Company shall
maintain directors’ and officers’ liability insurance coverage for the
continuing protection of the Executive, of such types and in such amounts as
shall be appropriate for the size of the Company and its business risks.

(Signature page(s) follow)

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the undersigned have caused this Transition and
Separation Agreement to be duly executed and delivered as of the date indicated
next to their respective signatures below.

DATED:  April 2, 2012                                  /s/ David J. Earp David
J. Earp, Ph.D., J.D.       GERON CORPORATION   DATED: April 2, 2012  By: 
/s/ John A. Scarlett John A. Scarlett, M.D. President and Chief Executive
Officer


--------------------------------------------------------------------------------




EXHIBIT A

EXTENSION OF CONSULTING PERIOD END DATE

[_________], 2012

David J. Earp
[Home Address]

Re:     Extension of Consulting Period End Date under Separation Agreement

Dear David:

     In accordance with the Separation Agreement entered into by and between you
and Geron Corporation, a Delaware corporation (the “Company”), effective as of
[__], 2011 (the “Separation Agreement”), the Company wishes to extend your
Consulting Period (as defined in the Separation Agreement) until December 31,
2012. Upon your signature to this letter, for all purposes of the Separation
Agreement, the term “Consulting Period End Date” shall mean December 31, 2012 or
such earlier date as determined by the Company in the event the Transition
Duties (as defined in the Separation Agreement) are not performed to the
reasonable satisfaction of the Company.

     Upon your signature to this letter, the Separation Agreement will be deemed
amended to the extent necessary to reflect the terms set forth herein.
Otherwise, the Separation Agreement will remain in full force and effect.

     To indicate your acceptance of this letter, please sign and date this
letter in the space provided below and return it to the Company by
[___________], 2012.

Very truly yours,

GERON CORPORATION
 

Name: Title:     ACCEPTED AND AGREED:                David J. Earp   Date  


A-1

--------------------------------------------------------------------------------




EXHIBIT B

GRANT STATUS AS OF TERMINATION DATE

--------------------------------------------------------------------------------




EXHIBIT C

HOLD HARMLESS/INDEMNIFICATION PROVISIONS

--------------------------------------------------------------------------------